Title: From George Washington to John Stanwix, 21 June 1757
From: Washington, George
To: Stanwix, John



To Colonel Stanwix.Sir,
[Fort Loudoun] June 21st 1757.

Since writing to you by Express last night, I have received a letter from Capt. Dagworthy (a copy of which I enclose;)

and have had an opportunity of examining the Indians, who brought him the last intelligence, myself. They unanimously agree, there is a large party of french and indians marched from fort du quesne; but, whether they are destined against the frontiers of virginia, maryland or Pennsylvania, or all of these, is yet uncertain. The enemy, however, are without carriages; and by their track, (for the Indians did not see more than a party of about 100) pursued them towards Ray’s-Town. This they would do whether they be coming to either of the above Provinces (without artillery.) It is the way they have used altogether of late, in coming to, and returning from us.
I return You my thanks, Sir, for answering my queries; as You took no notice of the arms I asked for, by the Governors Order. I am Sir, Your most obt hble Servt

G:W.


N:B. There was a great misapprehension between Capt. Dagworthy and the Indians that first came in: They deny, to me, having said that there was a body of the enemy with wheel-carriages, on their march to attack Fort Cumberland. These indians were not within 30 miles of Fort du Quesne; but nevertheless heard the discharge of the french artillery, which they conceive, was fired at the departure of a large body of troops from that place. Capt. Dagworthy might easily have misunderstood these people for want of a good interpreter.

